FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GONGYI YANG,                                     No. 11-73546

               Petitioner,                       BIA No. A099-740-705

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Gongyi Yang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence and will uphold the agency’s decision unless the evidence

compels a contrary conclusion. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Yang concedes on appeal that he did not suffer past persecution, but argues

he will be persecuted in the future because he mailed religious materials to his

parents. The record does not compel the conclusion that Yang established a well-

founded fear of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of future persecution too speculative); Prasad v. INS, 47 F.3d

336, 340 (9th Cir. 1995). Accordingly, Yang’s asylum claim fails.

      Because Yang failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye, 453

F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-73546